Citation Nr: 0831713	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to February 
1972, and from December 1990 to August 1991.  The veteran 
also served in the Missouri Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  This appeal was remanded in 
January 2008 for further evidentiary development; such 
development was accomplished and the Board concludes that it 
may proceed with a decision on the merits. 


FINDING OF FACT

The competent and credible evidence fails to demonstrate that 
the veteran's currently manifested tinnitus is related to his 
military service, including any in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that an October 2003 letter expressly informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim decided herein.  

After careful review of the claims folder, the Board finds 
that letters dated in October 2003 and April 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the October 2003 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2008 letter provided this notice to the 
veteran.  


The October 2003 letter was sent to the veteran prior to the 
June 2004 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard after the April 2008 notice was 
provided the case was readjudicated and a June 2008 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Board remanded this appeal in January 2008 for the 
purpose of obtaining a new VA examination and opinion 
regarding the etiology of the veteran's claimed tinnitus.  
The etiological opinion provided in the March 2004 VA 
examination report was made without the benefit of a review 
of the evidence contained in the claims file; thus, it was 
deemed inadequate.  The veteran was afforded a new 
examination in May 2008; the examination report states that 
the entire claims file was reviewed.  Nevertheless, the 
veteran's accredited representative asserts that this 
examination is also inadequate and that a remand is necessary 
to comply with the Court's holding in Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand).

The veteran's accredited representative contends that despite 
explicit instructions to review the complete claims file, the 
May 2008 VA examination report reflects that such review was 
not completed.  In this regard, the accredited representative 
notes that the VA examiner indicated that the veteran's 
service entrance examination was negative for hearing loss 
and that there was no acknowledgement of the three audiograms 
completed during service that indicate hearing loss.  
Finally, the accredited representative takes offense to the 
May 2008 examiner's opinion that the veteran did not incur 
acoustic trauma during service since the RO clearly conceded 
such trauma in its June 2004 rating decision.

The Board has carefully reviewed the claims file and the May 
2008 VA examination report, and while acknowledging the above 
complaints, it finds this examination to be adequate for 
rating purposes.  First, the examiner stated that the entire 
claims file was reviewed, and it appears that such review was 
completed from the report.  True, the veteran's April 1968 
service entrance examination report is not associated with 
his service treatment records, but it is associated with the 
claims folder.  As for whether the May 2008 VA examiner 
reviewed the veteran's in-service audiograms, there is 
nothing to indicate that such review was not completed (as 
noted).  It is more likely that these examination reports are 
not expressly mentioned because, despite assertions that 
these audiograms indicate hearing loss, the pure tone 
thresholds reported do not meet VA's regulatory definition 
for hearing loss.  See 38 C.F.R. § 3.385 (2007).  Thus, the 
VA examiner's statement that the veteran did not demonstrate 
high frequency hearing loss until February 1980 (where it is 
clearly denoted on his National Guard entrance examination) 
appears to be informed and accurate.  Finally, the May 2008 
VA examiner did not deny that the veteran was likely exposed 
to high noise levels in service; however, based on the 
audiological evidence available, it was her professional 
opinion that there is no evidence that such noise levels 
resulted in acoustic trauma.  The Board notes that the 
examiner is free to provide such opinion and that it is not 
dispositive of the issue of whether the veteran suffered 
acoustic trauma during service.  Rather, it will be 
considered along with the rest of the evidence of record and 
weighed in the Board's determination.  

The Board notes that it has de novo jurisdiction over this 
appeal; it is not bound by any factual determination made by 
the RO.  See 38 U.S.C.A. §§ 501(a), 7102, 7104, 7105 (West 
2002); 38 C.F.R. §§ 19.4, 19.5, 19.7(a) (2007).  Furthermore, 
it rejects the notion that an examination report is 
inadequate solely because it reaches different conclusions 
than the RO based on similar evidence.  In sum, the Board 
finds no indication that the May 2008 VA examination failed 
to comply with the instructions provided in its remand; the 
May 2008 examination report appears adequate for rating 
purposes.  Thus, another remand is unwarranted and 
unnecessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran asserts that he is entitled to service connection 
for bilateral tinnitus as such disability had its onset 
during his first period of active duty service and is the 
result of military noise exposure.  Specifically, the veteran 
contends that his military occupational specialty (MOS) 
during this period of service, air frame repairman, exposed 
him to loud noise from rivet guns and aircraft engines.

Initially, the Board observes that the veteran's service 
treatment records from his first period of service contain 
annual audiological examination reports, suggesting that he 
was exposed to loud noise during service.  Yet, exposure to 
loud noises, in and of itself, is not evidence of acoustic 
trauma.  As noted above, the May 2008 VA examiner determined 
that the medical evidence failed to show that any noise 
exposure experienced by the veteran during service resulted 
in acoustic trauma.  However, the veteran's hearing was 
denoted as "good" in November 1969 and "fair" in November 
1970 and August 1971.  Such evidence suggests some level of 
acoustic trauma.  Thus, resolving all doubt in favor of the 
veteran, the Board concludes that there is sufficient 
evidence of acoustic trauma during service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Injury during service does not, by itself, warrant service 
connection.  Rather, there must be competent evidence that 
the veteran has a current disability that was incurred in 
service.  38 C.F.R. § 3.303.  In the present case, the 
veteran's service treatment records are negative for any 
reference to complaints of tinnitus.  The first documented 
evidence of a diagnosis of tinnitus is a March 2003 VA 
treatment record.  See VA Primary Care Treatment Record dated 
March 24, 2003.  See also Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (veteran competent to testify as to the 
presence of tinnitus).  Thus, the critical question in the 
present case turns upon whether the veteran's currently 
manifested tinnitus is etiologically related to his active 
duty service.  This may be shown either through continuity of 
symptomatology since service or through competent evidence of 
a nexus between his current complaints and service.  
38 C.F.R. § 3.303.

According to the veteran's own reports at the May 2008 VA 
examination, tinnitus began in 1969 and has continued ever 
since.  The Court has determined that, particularly with 
respect to claims for tinnitus, the veteran is competent to 
present evidence of a diagnosis and continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. at 
374-75.  Therefore, the veteran's statements that tinnitus 
began during service and has continued ever since is 
competent evidence tending to show chronicity and continuity.  
The veteran's statements, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  In this case, the Board finds that the veteran's 
assertions regarding chronicity and continuity of 
symptomatology of tinnitus since his first period of active 
duty service are not credible for the following reasons.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b). 
 Specifically, there is no contemporaneous medical evidence 
of record which reflects in-service and post-service 
complaints of tinnitus.  Such evidence tends to weigh against 
the credibility of the veteran.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), held that 
lay evidence cannot be deemed not credible "merely because 
it is unaccompanied by contemporaneous medical evidence."  
As such, the Board must cite additional reasons for 
concluding that the veteran's statements regarding the onset 
and chronicity of his tinnitus lack credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the veteran prior to and 
throughout this appeal about the onset and history of his 
current tinnitus.  In this regard, the veteran reported an 
onset of fifteen years for tinnitus at the March 2004 VA 
examination.  Later, he stated that he had actually reported 
that his tinnitus began much earlier, but that he only began 
to notice it approximately fifteen years ago.  See VA Form 9 
received June 24, 2005.  The Board observes that the March 
2004 VA examination report clearly shows that the veteran was 
asked for the date of "onset" of tinnitus, and not when he 
first began to notice it, thereby making his June 2005 
explanation for the inconsistency of statements suspect.  In 
support of his claim, the veteran submitted a private 
audiological report by a Dr. P.P. dated in September 2005.  
This report indicates that the veteran complained of ringing 
in his ears for the past ten to twelve years.  Moreover, he 
reported "significant" noise exposure from working in a 
sheet metal plant with riveting for four years.  Finally, 
prior to filing his claim for compensation the veteran 
reported new onset tinnitus to his VA primary care provider.  
See VA Primary Care Treatment Record dated March 24, 2003. 

In addition to the above inconsistencies in the record, the 
Board notes, as discussed herein, neither the veteran's 
December 1971 service separation examination report, nor any 
post-service evidence, including his periodic National Guard 
physical examination reports, shows any indication of a 
diagnosis of tinnitus until 2003, which is more than thirty 
years after the veteran's first period of active duty 
service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

Moreover, with regard to the decades-long evidentiary gap in 
this case between his first period of active duty service and 
the earliest evidence of tinnitus, the Board observes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings of tinnitus for 
decades after the period of active duty is itself evidence 
which tends to show that tinnitus did not have its onset in 
service or for many years thereafter.  See also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability). 

The Board is sympathetic to the veteran's difficulties in 
remembering exactly when tinnitus first began, including when 
it became "more noticeable;" the above evidence clearly 
demonstrates that such difficulties are real and pronounced.  
However, with consideration of the multiple inconsistent 
statements and the decades long evidentiary gap with no claim 
for compensation, the Board can find no plausible reason to 
afford any probative value to his May 2008 statement that he 
has had constant tinnitus since his first period of active 
duty service.  Additionally, although there are at least two 
instances in which the veteran reported that his tinnitus 
began in the early 1990s, the lack of credibility for the 
veteran's lay statements regarding onset lead the Board to 
reject any argument that he has had tinnitus since his second 
period of active duty either.  As such, service connection 
cannot be granted on the basis of chronicity and continuity 
of symptomatology.  See 38 C.F.R. § 3.303(b).  

With no competent evidence of tinnitus during service, the 
Board must therefore consider whether there is competent 
evidence that his currently manifested disability is related 
to service, including acoustic trauma.  The veteran is not 
competent to provide evidence regarding the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board is forced to rely on the competent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is not free to substitute its 
own judgment for that of an expert).

With regard to any evidence of a relationship between the 
veteran's current tinnitus and military acoustic trauma, the 
record contains a September 2005 private medical opinion and 
a May 2008 VA examination report.  The March 2004 VA 
examination report mentioned above also contains an 
etiological opinion.  However, as it contains evidence 
against the veteran's claim and was already determined to be 
inadequate for rating purposes, the Board declines to discuss 
it in its determination.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).

Turning to the private treatment report submitted by the 
veteran in support of his claim, the veteran complained to 
Dr. P.P. that he had ringing in his ears for the past ten to 
twelve years.  See Dr. P.P. Treatment Report dated September 
14, 2005.  He also reported a "significant" noise exposure 
history, including working in a sheet metal plant for four 
years and a twenty-two year history in the Air National Guard 
working with sheet metal and riveting.  Although the veteran 
denied any associated hearing loss, Dr. P.P. ultimately 
concluded that the veteran had tinnitus secondary to high 
frequency sensorineural hearing loss.  He also noted that it 
was "certainly possible and likely probable" that his noise 
exposure "may have had something to do with his tinnitus."  

In contrast to the private treatment report, the May 2008 VA 
examination report indicates that the veteran reported 
tinnitus beginning during his first period of active duty 
service.  As for noise exposure, he reported military noise 
exposure to rivet guns and aircraft engines and post-military 
noise exposure to engines working in the Sunflower Army 
Ammunition plant.  Following a review of the claims file, an 
interview with the veteran, and an examination, the VA 
examiner stated that she was in agreement with the September 
2005 private medical opinion that the etiology of the 
veteran's tinnitus is most likely the same as the etiology 
responsible for his high frequency hearing loss.  Unlike Dr. 
P.P., however, the May 2008 VA examiner then considered 
whether the veteran's high frequency hearing loss was related 
to his military service noise exposure.  

In reviewing the record, the examiner noted that the veteran 
had normal auditory thresholds at both entrance and 
separation for his first period of active duty service.  The 
first documented evidence of high frequency hearing loss 
found by the examiner was the veteran's February 1980 Air 
National Guard enlistment examination report.  The examiner 
concluded that the eight year gap in time between the 
veteran's military noise exposure and the first documented 
evidence of high frequency hearing loss suggests an 
alternative etiology for his hearing loss (and therefore 
tinnitus), namely, post-service noise exposure reported by 
the veteran or an unknown etiology.  This opinion appears to 
be based on a thorough review of all the lay and medical 
evidence of record.  It is noteworthy that the May 2008 VA 
examiner does not disagree with Dr. P.P.'s medical opinion.  
Rather, she "fills in" the missing information as to the 
likely etiology of the veteran's nonservice-connected high 
frequency sensorineural hearing loss.  In light of the 
thoroughness of this examination and review, the Board finds 
the May 2008 VA opinion to have significant probative value 
as to the issue of whether the veteran's tinnitus is related 
to military noise exposure.  


The Board is therefore faced with two medical opinions 
addressing etiology of the veteran's tinnitus.  The first is 
a private statement which provides an incomplete etiological 
opinion.  In this regard, Dr. P.P. opines that the veteran's 
tinnitus is secondary to his high frequency hearing loss, but 
fails to provide an opinion as to the etiology of such 
hearing loss.  Furthermore weighing against its probative 
value is the fact that Dr. P.P.'s use of words like 
"possible" and "may" in describing any relationship 
between reported noise exposure and tinnitus are more 
speculative.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992) (held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service was insufficient 
to establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (found that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).  Finally, there is no indication that Dr. P.P. 
had the benefit of reviewing the veteran's complete medical 
history, including his service treatment records.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

Conversely, the May 2008 VA examination report contains an 
opinion that directly responds to the issue of concern in 
this appeal and is based upon a review of all the evidence of 
record, including the veteran's service treatment records, 
contemporaneous medical and lay evidence, and the private 
medical statement.  The Board therefore finds that with 
respect to the evidence presented, greater weight is to be 
accorded to the findings of the May 2008 VA examination 
report.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In sum, the preponderance of the competent medical evidence 
is against finding a relationship between the veteran's 
currently diagnosed tinnitus and any military acoustic 
trauma.  Although the veteran has presented competent 
evidence of chronicity and continuity of symptomatology since 
service, the Board finds conflicting statements of record and 
contemporaneous evidence from the veteran's military service 
which reveal no tinnitus on separation from his first period 
of service to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.  

As a final note, despite no assertion by the veteran, the 
Board considered whether the evidence indicated that the 
veteran's tinnitus was incurred during his second period of 
active duty service.  However, as explained by the probative 
May 2008 VA examination report, the competent medical 
evidence suggests that the veteran's tinnitus is due to an 
event, possibly post-service noise exposure, that occurred 
between his first period of service and his February 1980 Air 
National Guard entrance examination.  Moreover, the first 
contemporaneous evidence of complaints of tinnitus is more 
than ten years after separation from this period of service.  
Thus, as there is no competent evidence to the contrary 
(other than the veteran's own statements which have already 
been deemed to be not credible), the Board finds the 
preponderance of the evidence is against finding tinnitus was 
incurred during his second period of active duty.  

In sum, the competent and credible evidence of record, 
particularly the service treatment records and the May 2008 
VA medical opinion preponderates against a finding that the 
veteran has tinnitus related to service or any incident 
thereof, and accordingly service connection for this 
disability must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  




ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


